          Case 1:19-cv-08007-JPO Document 21 Filed 04/01/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 OSWIN A. CARTER,
                                Plaintiff,
                                                                    19-CV-8007 (JPO)
                     -v-
                                                                 OPINION AND ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,
                     Defendant.


J. PAUL OETKEN, District Judge:

       Pursuant to 42 U.S.C. § 405(g), Oswin Anthony Carter has challenged the final decision

of the Commissioner of Social Security partially denying his application for disability benefits,

arguing that it was not supported by substantial evidence and contained legal error. Both Carter

and the Commissioner have filed cross-motions for judgment on the pleadings. For the reasons

that follow, Carter’s motion is granted.

I.     Background

       Plaintiff Oswin Carter is 58 years old. (Admin. Transcript “Tr.” at 160.) He graduated

from college in 1993 and began working as a stock trader in 1996. (Tr. at 166-67.) He held that

job until 2001, when he was “laid off due to [his] health.” (Tr. at 573.) Around that time, he was

diagnosed with ulcerative colitis, a chronic bowel disease that causes inflammation in the rectum

and large intestine. (See Tr. at 1616.)

       Carter filed an application for Supplemental Security Income on January 18, 2013,

alleging that he became disabled on February 1, 2003. (Tr. at 533.) In his application, he listed a

number of conditions that were limiting his ability to work, including ulcerative colitis, proctitis,

a heart murmur, failing vision, and earaches. (Tr. at 165.) The claim was denied on March 20,

2013, after which Carter filed a written request for a hearing. (Tr. at 30.) After a hearing in New


                                                  1
          Case 1:19-cv-08007-JPO Document 21 Filed 04/01/21 Page 2 of 9




York on October 16, 2014, Administrative Law Judge (“ALJ”) Michael Friedman found that

Carter was not disabled. (See Tr. at 30-38.) In light of his ulcerative colitis, the ALJ found that

Carter was “limited to work that involves no more than simple, repetitive, routine tasks requiring

only occasional contact with supervisors, coworkers, and the public.” (Tr. at 34.) Even so, the

ALJ concluded that Carter was “capable of making a successful adjustment to other work that

exists in significant numbers in the national economy.” (Tr. at 38.)

       After the Appeals Council affirmed the ALJ’s decision, Carter filed an appeal in the

Southern District of New York. (Tr. at 533.) In 2017, the district court remanded the case to the

Commissioner on the grounds that the ALJ had improperly discounted the view of a treating

physician and failed to consider the combined effect of Carter’s mental and physical

impairments. (Id.) On remand, ALJ Friedman found that Carter was entitled to disability

benefits, but only after November 22, 2017, when he turned fifty-five and his age category

changed under Social Security regulations. (See Tr. at 554.) After that date, according to the

ALJ, his “advanced age” and diminished functional capacity meant that he was no longer able to

transfer his job skills to other occupations, qualifying him as disabled. (Tr. at 552, 554.) Before

that date, however, the ALJ found that there were still a number of unskilled jobs that Carter

could have performed (Tr. at 552.) Carter now appeals this part of the decision, alleging that it

is “not supported by substantial evidence” and “contrary to the law.” (See Dkt. No. 1 at 3-4.)

II.    Legal Standard

       Under the Social Security Act, and as relevant here, a disability is an “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). To establish

a disability under the Act, a claimant must demonstrate an impairment “of such severity that he


                                                 2
          Case 1:19-cv-08007-JPO Document 21 Filed 04/01/21 Page 3 of 9




is not only unable to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the national

economy.” Id. § 423(d)(2)(A).

       In evaluating disability claims, the Commissioner considers (1) whether the claimant is

currently engaged in substantial gainful activity; (2) if not, whether the claimant has a “severe

impairment” limiting his ability to work; (3) whether the claimant’s impairment is listed in the

regulations; (4) whether the claimant has the residual functional capacity to perform his past

work; and (5) if the claimant does not have that capacity, whether there is other work he could

perform. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999). At the first four steps, the claimant

bears the burden of proof; at the final step, the burden belongs to the Commissioner. Id.

       “A district court may set aside the Commissioner’s determination that a claimant is not

disabled only if the factual findings are not supported by ‘substantial evidence’ or if the decision

is based on legal error.” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000) (quoting 42 U.S.C.

§ 405(g)). Substantial evidence is evidence that “a reasonable mind might accept as adequate to

support a conclusion.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971)). A court must accept an ALJ’s findings of fact unless “a

reasonable factfinder would have to conclude otherwise.” Brault v. Soc. Sec. Admin., Comm’r,

683 F.3d 443, 448 (2d Cir. 2012) (per curiam) (emphasis, internal quotation marks, and citation

omitted). Legal decisions, on the other hand, “are reviewed de novo.” Wood v. Colvin, 987 F.

Supp 2d 180, 188 (N.D.N.Y. 2013). A court “may not affirm a denial of benefits where there is

a reasonable basis for doubting whether the Commissioner applied the appropriate legal

standards, even if the ultimate decision may be arguably supported by substantial evidence.” Id.

(internal quotation marks and citation omitted).




                                                   3
          Case 1:19-cv-08007-JPO Document 21 Filed 04/01/21 Page 4 of 9




III.   Discussion

       In evaluating Carter’s claim, the ALJ undertook the required five-part analysis, finding

that Carter had not engaged in substantial gainful activity since January 18, 2013; that Carter

suffered from “ulcerative colitis, diabetes, small fiber neuropathy, plantar fasciitis, osteoarthritis

of the bilateral knees, obesity, a left heel spur, major depressive disorder, and mild

neurocognitive disorder”; that none of his impairments were listed in the regulations; that he

retained the residual functional capacity to perform “light work … involving simple, routine,

repetitive type tasks” and “only occasional contact with supervisors, coworkers, and the public”;

and that he did not have any past relevant work. (Tr. at 536-552.) At step five, the ALJ

undertook two separate analyses. Before November 22, 2017, when Carter turned fifty-five, the

ALJ concluded that “there were jobs that existed in significant numbers in the national economy

that the claimant could have performed,” including cleaner, photocopying machine operator, and

advertising material distributor. (Tr. at 552-53.) After that date, pursuant to Social Security

regulations recognizing that it is harder for older individuals to adapt to new work, the ALJ

found that there were no jobs Carter could perform. (Tr. at 554.) Thus, the ALJ concluded that

the claimant was disabled after November 22, 2017, but not before (Id.)

       Carter challenges the ALJ’s decision on two grounds: first, that the ALJ “failed to

properly weigh the medical opinion evidence,” and second, that the ALJ “failed to properly

evaluate [Carter’s] subjective allegations.” (See Dkt. No. 14 at 22-35.) Because the Court

concludes that the ALJ improperly weighed the medical evidence in the record, it does not reach

Carter’s second argument.

       The Court begins and ends with the ALJ’s decision to discount the opinions of Dr.

Elizabeth Fitelson, one of Carter’s treating psychiatrists. Under the treating physician rule, “a

treating physician’s opinion is entitled to ‘controlling weight’ when it is ‘well-supported by


                                                   4
          Case 1:19-cv-08007-JPO Document 21 Filed 04/01/21 Page 5 of 9




medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in [the] case record,’” Gualano v. Comm’r of Soc. Sec., 415 F.

Supp. 3d 353, 358 (W.D.N.Y. 2019) (citing 20 C.F.R. § 404.1527(c)(2)). The rule “is

particularly important in the mental-health context.” Rodriguez v. Astrue, No. 07-CV-534, 2009

WL 637154, at *26 (S.D.N.Y. Mar. 9, 2009). This is because mental health patients “may

respond to different stressors that are not always active,” making the “longitudinal relationship

between a mental health patient and her treating physician” especially illuminating. Bodden v.

Colvin, No. 14-CV-8731, 2015 WL 8757129, at *9 (S.D.N.Y. Dec. 14, 2015).

       An ALJ who does not give a treating physician’s opinion controlling weight must give

“good reasons” for discounting it. Rolon v. Comm’r of Soc. Sec., 994 F. Supp. 3d 496, 508

(S.D.N.Y. 2014). In addition, the ALJ must explicitly “consider various factors to determine

how much weight to give to the opinion.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)

(internal quotation marks omitted). These factors, known as the Burgess factors, are “(1) the

frequency of examination and length, nature, and extent of the treatment relationship, (2) the

evidence in support of the physician’s opinion, (3) the consistency of the opinion with the record

as a whole, (4) whether the opinion is from a specialist, and (5) whatever other factors tend to

support or contradict the opinion.” Gunter v. Comm’r of Soc. Sec., 361 F. App’x 197, 199 (2d

Cir. 2010). Usually, a failure to explicitly consider the Burgess factors is “a procedural error

warranting remand.” Guerra v. Saul, 778 F. App’x 75, 77 (2d Cir. 2019). But remand is not

necessary if a “searching review of the record shows that the ALJ has provided good reasons for

its weight assessment.” Id. (internal quotation marks omitted).

       Carter argues that the ALJ violated the treating physician rule by affording only “limited

weight” to a medical questionnaire that Dr. Fitelson filled out in October 2014. (See Dkt. No. 14




                                                 5
           Case 1:19-cv-08007-JPO Document 21 Filed 04/01/21 Page 6 of 9




at 23.) In that questionnaire, Dr. Fitelson noted that Carter was suffering from “persistent low

mood, anhedonia, very poor concentration, low energy/motivation, anxiety, hopelessness, and

suicidal ideation.” (Tr. at 499.) She also identified a number of additional symptoms, including

“appetite disturbance with weight change,” “thoughts of suicide,” “persistent disturbances of

mood or affect,” “paranoid thinking or inappropriate suspiciousness,” “hallucinations or

delusions,” and “sleep disturbance.” (Tr. at 501.) Given the “length of time and severity of his

symptoms,” Dr. Fitelson opined that he would be unlikely to function in a work setting for many

months, if not more than a year. (Tr. at 500.) She also opined that Carter’s mental impairments

would cause him to miss more than four days of work per month — an opinion that, if credited,

would have meant that Carter could not work as a cleaner, photocopying machine operator, or

advertising material distributor. (Tr. at 503, 607.)

       As an initial matter, the ALJ did not explicitly consider the Burgess factors in

determining “how much weight to give to” Dr. Fitelson’s opinions. Halloran, 362 F.3d at 32

(internal quotation marks omitted). In particular, he did not discuss the nature of the treatment

relationship, the evidence in support of Dr. Fitelson’s opinion, or whether the opinion was from a

specialist — factors that would have weighed in favor of deference. 1 See Gunter, 361 F. App’x

at 199. Although failing to explicitly apply the Burgess factors “is a procedural error,” the Court

will not remand if “a searching view of the record assures [it] that the substance of the treating

physician rule was not traversed.” Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019) (internal




       1
         The ALJ did mention that Dr. Fitelson “had just begun treating the claimant” in
September 2014. (Tr. at 547.) But he did not offer any additional details about the treatment
relationship, nor did he explain whether or how the length of the relationship factored into the
weight he afforded the doctor’s opinion.


                                                  6
          Case 1:19-cv-08007-JPO Document 21 Filed 04/01/21 Page 7 of 9




quotation marks and citation omitted). This requires evaluating whether the ALJ has provided

“good reasons” for its weight assignment. Id. (internal citation omitted).

       Here, the ALJ offered two reasons for discounting Dr. Fitelson’s October 2014 report.

First, he claimed that the opinions in the questionnaire conflicted with contemporaneous

treatment notes from September 2014. (See Tr. at 547-48.) In those notes, Dr. Fitelson had

reported that Carter “engaged in fantasies of retribution when he was angry or agitated but had

no intent to act on them”; that he “felt sad and hopeless but had no intent to act on suicidal

ideation”; that “[h]is paranoia was simply a belief that most people were bad and wished to harm

him”; that he “did not clearly have hallucinations”; and that “she did not think he was [at] risk of

harming himself or others.” (Id.) But it is not clear how, if at all, these statements contradict the

opinions Dr. Fitelson expressed in the October 2014 questionnaire. To the contrary, the fact that

Carter had “fantasies of retribution,” even if he did not intend to act on them, suggests that he

did, in fact, suffer from “persistent disturbances of mood or affect.” (See Tr. at 501.) Likewise,

a patient can suffer from suicidal ideation — as Dr. Fitelson said Carter did (see Tr. at 499) —

even if he does not intend to act on those thoughts. Carter’s belief that most people wish him

harm, meanwhile, certainly sounds like the “paranoid thinking or inappropriate suspiciousness”

that Dr. Fitelson identified in her questionnaire. (See Tr. at 501.) And although Dr. Fitelson did

report that Carter did not have full-on hallucinations, she noted that he saw “shadows” and

“vague shapes” out of the corner of his eyes and “ha[d] seen a person in the room … [when] no

one else ha[d] seen them.” (See Tr. at 1623.) Thus, the supposed inconsistency between Dr.

Fitelson’s treatment notes and the questionnaire does not hold up to scrutiny.

       The ALJ’s second reason — that Dr. Fitelson overstated Carter’s limitations in light of

contemporaneous improvements in his mental health — is similarly unavailing. (See Tr. at 548.)




                                                  7
          Case 1:19-cv-08007-JPO Document 21 Filed 04/01/21 Page 8 of 9




“By early October 2014,” the ALJ wrote, “the claimant reported that his depressive and anxiety

symptoms had improved with medication, and he had stable mood, improved energy, no sleep or

appetite issues, fewer negative thoughts, and less hopelessness.” (Id.) According to the ALJ, the

trend continued into 2015. (Id.) But this is an incomplete and misleading view of the record.

Although Carter’s symptoms did improve with medication and counseling, his progress was not

linear. On November 6, 2014, for example, Carter reported that he was “feeling better” and

having fewer suicidal thoughts. (Tr. at 1660.) But on November 10, he told Dr. Fitelson that his

appetite was “low,” his “motivation to get out [was] low,” and he was still having “dark

thoughts.” (Tr. at 1665.) By November 24, his mood was “lighter,” he was sleeping better, and

it had been a week since he had had any “dark thoughts.” (Tr. at 1681.) But on December 1, he

reported experiencing “passive homicidal ideation” and “a sense of desperation and urgency,”

and in early January, he said that despite finding his medication “helpful,” he had been feeling

“more negative again” and was once more having “dark thoughts.” (Tr. at 1686, 1726.) In

March 2015, Carter “denied suicidal ideation and homicidal ideation, and reported that his mood

[was] stable.” (Tr. at 1771.) Also in March, however, his ulcerative colitis began “acting up,”

exacerbating his anxiety and leading to “an increase in hopeless thoughts.” (Tr. at 1791.) And in

April, Carter told Dr. Fitelson that he frequently fantasized about “‘transitioning’ to a spiritual

realm where he [could] … leave his physical body behind.” (Tr. at 1811.)

       Rather than being a reason to discount Dr. Fitelson’s opinion, the 2014 and 2015

treatment notes ought to have been a reason for deference. Indeed, Carter’s uneven progress

underscores the importance of the treating physician rule in the context of mental health.

Because a “mental health patient may have good days and bad days,” the “longitudinal

relationship between a mental health patient and her treating physician provides the physician




                                                  8
           Case 1:19-cv-08007-JPO Document 21 Filed 04/01/21 Page 9 of 9




with a rich and nuanced understanding of the patient’s health that cannot be readily achieved by

a single consultative examination.” Bodden, 2015 WL 8757129, at *9. In addition, the fact that

Carter improved with treatment was not, on its own, a “good reason[]” to discount Dr. Fitelson’s

opinion. Maskell v. Berryhill, No. 5:16-CV-60, 2017 WL 2779638, at *8 (D. Vt. June 27, 2017).

After all, as Carter’s case makes clear, there can be “a great distance between a patient who

responds to treatment and one who is able to enter the workforce.” Id. (quoting Scott v. Astrue,

647 F.3d 734, 739-40 (7th Cir. 2011)).

       Ultimately, the ALJ failed to offer “good reasons” for discounting Dr. Fitelson’s

opinion. 2 Accordingly, remand is proper. 3 See Gunter, 361 F. App’x at 199 (noting that courts

will “not hesitate to remand when the Commissioner has not given good reasons for the weight

given to a treating physician’s opinion”).

IV.    Conclusion

       For the foregoing reasons, Plaintiff’s cross-motion for judgment on the pleadings is

GRANTED and the Commissioner’s motion for judgment on the pleadings is DENIED. The

case is remanded to the Commissioner. The Clerk of Court is directed to close the motions at

Docket Numbers 13 and 18, and to close this case.

       SO ORDERED.

Dated: March 31, 2021
       New York, New York                                    ___________________



       2
          Because finding that the Commissioner violated the treating physician rule with respect
to Dr. Fitelson is enough to warrant a remand, the Court does not consider whether the ALJ
afforded the proper weight to the other medical opinion evidence in the record.
       3
          Carter requests that the Court reverse the decision of the Commissioner (see Dkt. No.14
at 35), but because the Court reaches no conclusion as to whether Carter was disabled during the
relevant period, it declines to do so. The Court likewise declines to order an expedited hearing
and decision in this case.


                                                9
